                                            Case 3:19-cv-06463-SI Document 57 Filed 09/02/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RENEE THOMAS,                                     Case No. 19-cv-06463-SI
                                   8                    Plaintiff,
                                                                                           AMENDED JUDGMENT
                                   9             v.

                                  10     THE REGENTS OF THE UNIVERSITY
                                         OF CALIFORNIA, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                              The Court has dismissed plaintiff’s Title IX claim for failure to state a claim, and the state
                                  14
                                       law claims have been dismissed without prejudice. Judgment is hereby entered in favor of
                                  15
                                       defendants on plaintiff’s federal claims.
                                  16

                                  17
                                              IT IS SO ORDERED AND ADJUDGED.
                                  18
                                  19
                                       Dated: September 2, 2020                     ______________________________________
                                  20                                                  SUSAN ILLSTON
                                                                                      United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
